DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of IDS filed on 4/23/21, 5/10/21, 6/17/21, 8/3/21, 8/16/21, 10/28/21, 1/10/22, 5/26/22 & 6/21/22.
Claims 1-65 are presented for examination.
This application claims benefit of 62/971,439 filed on 02/07/2020 and is a CIP of 16/783,504 filed on 02/06/2020 now PAT 10,926,439 which is a CON of 16/441,363 filed on 06/14/2019 now PAT 10,583,594 which is a CON of 16/164,322  filed on 0/18/2018 now PAT 10,406,734 which is a CIP of PCT/US2017/043954 filed on 07/26/2017 which is a CIP of  2/367,362 filed on 07/27/2016 This application 17/168,382 filed on 02/05/2021 is a CIP of 16/427,864 filed on 05/31/2019 now PAT  10,977,540 which is a CIP of 16/164,322 filed on 10/18/2018 now PAT 10,406,734 and is a CIP of 16/320,597 filed on 01/25/2019 now PAT 11,267,172 which is a 371 of PCT/US2017/043954 filed on 07/26/2017 This application 17/168,382 filed on 2/05/2021 is a CIP of 16/983,395 filed on 08/03/2020 now PAT 11,301,743 which is a CON of 15/928,813 filed on 03/22/2018 now PAT 10,762,412 which claims benefit of 62/623,936 filed on 01/30/2018.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,926,439 (hereinafter referred as '439). Although the claims at issue are not identical, they are not patentably distinct from each other because all the claims are expressly found in the claimed application. For instance, claim 1 of the present application recites the following limitations:
A transaction device comprising: a metal layer having a front surface, a back surface, a periphery, an opening in the metal layer, and one or more discontinuities in the metal layer, each discontinuity 5comprising a gap in the metal layer extending from the front surface to the back surface, including at least one discontinuity that defines a path from the device periphery to the opening; a transponder chip module disposed in the opening in the metal layer; and a booster antenna in communication with the transponder chip module, the 10transponder chip module and the booster antenna comprising components in a circuit configured for wireless communication with a device reader, wherein the metal layer is neither part of the booster antenna nor a component in the circuit.
Whereas claim 1 of '439 application, the applicant claims:
A transaction card comprising: a metal card body having a length and a width that define opposite faces having a thickness between the opposite faces, and an opening in the card body; a payment module having a first antenna; a booster antenna disposed in the opening and configured to inductively couple to the first antenna, the booster antenna comprising a metal, annular member having a discontinuity that connects an inner region defined by the annular member to an outer region that surrounds the annular member and a non-metal molding material disposed about at least one surface of the booster antenna, the non-metal molding material disposed in the discontinuity, the inner region, and the outer region of the booster antenna, wherein the payment module is secured in a pocket defined in the molding material in the inner region of the antenna.
The instant claims obviously encompass the claimed invention of '439 patent and differ only by terminology. To the extent that the present claims recite “a transponder chip disposed in the opening in the metal layer” as compare to “payment module having a first antenna…, wherein the payment module is secured in a pocket” to the claimed invention of '439 application, In re Goodman 29 USPQ 2d 2010 CAFC 1993.
The obviousness-type double patenting rejection is a judicially established doctrine based upon public policy and is primarily intended to prevent prolongation of the application term by prohibiting claims in a second application not patentably distinct from claims of a first application. In re Vogel, 164 USPQ 619 (CCPA 1970).
Claims 2-23 are also rejected under double patent as dependent of Claim 1.
Claims 27 and 34 are also rejected under double patent in view of claim 1 of '439 patent.
Claims 28-33 and 35-45 are also rejected under double patent as dependent of Claims 27 and 34 respectively.
Claims 46 and 62 are also rejected under double patent in view of claim 16 of '439 patent.
Claims 47-61 and 63-65 are also rejected under double patent as dependent of Claims 46 and 62 respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hoegerl et al. (US 2014/0353384) teaches smart card module, smart card and method for producing a smart card module.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395. The examiner can normally be reached Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWYN LABAZE/Primary Examiner, Art Unit 2876